Citation Nr: 1437971	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  10-31 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Service connection for meningioma, to include as due to exposure to ionizing radiation.   



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1966 to June 1969 and from February 1977 to August 1995.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Chicago, Illinois RO.  The Veteran had also initiated an appeal of a denial of service connection for a lung tumor.  However, his July 2010 substantive appeal (submitted following the June 2010  issuance of a statement of the case (SOC)) expressly limited his appeal to the issue of service connection for meningioma (and his representative addressed only that issue in June 2014 written argument).  Consequently, the issue of service connection for a lung tumor is not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran has proposed alternate theories of entitlement.  He alleges that his meningioma is due to exposure to ionizing radiation while serving at Fort Greely in Alaska during his first period of service.  Alternatively, he alleges that the meningioma became manifest in service and has persisted.  

A January 2008 letter from the Director of Occupational Health Sciences for the Department of the Army indicates it was determined that the Veteran did not have an occupational exposure history and that "there is no record of his being occupationally exposed to ionizing radiation while employed by the U.S. Army."  The Director noted that the lack of records documenting the Veteran being enrolled in a dosimetry monitoring program "may be considered evidence that he was not expected to receive a significant exposure to ionizing radiation while performing his duties."  Thus, the claim was not referred to the Under Secretary for Benefits for further consideration under 38 C.F.R. § 3.311.  The Veteran alleges that while his occupational duties did not require dosimetry monitoring, by virtue of the nature of his duties, which required spending extensive time in the local wilderness, he was exposed to both contaminated soil and contaminated water while serving at Fort Greely, Alaska.  His service personnel records show he worked as a meteorological observer there from March 1967 to September 1968.  He cites to studies and historical data (including a January 1969 Safety Evaluation Report from the Safety Office of the Office of the Chief of Engineers, Department of the Army; a July 1973 Radiation Protection Special Study from the U.S. Army Environmental Hygiene Agency; a September 1973 Final Radiological Survey of the SM-1A Nuclear Power Plant Facility and Site; and an undated Decision Document for Excavation of Radioactively Contaminated Soils, SM-1A Wastewater Disposal Pipeline, Fort Greely, Alaska) that identify instances when soil and water contamination was found there.  Assessing the plausibility of his allegations requires technical expertise.  The record does not include an opinion (by someone with the requisite expertise) as to whether some degree of exposure to radiation may be found (regardless of the absence of dosimetry monitoring for his occupational duties).  

In an October 2008 statement, the Veteran alleged his treating neurosurgeon told him that his hearing loss in service was a possible indicator that his meningioma (ultimately diagnosed in July 2006) was present in service.  In May 2014 written argument his representative asserted that eye complaints in service were also early manifestations of the meningioma.  His service treatment records (STRs) show that a moderate sensorineural hearing loss was diagnosed in May 1988 and a more significant hearing loss was found in April 1994.  He complained of eye pain in July 1978 and decreased visual acuity in May 1994 and June 1994.   A July 2006 treatment note from Saint Louis University Hospital notes that a CT scan of the brain showed meningioma (a skull-base tumor) with mass effect.  

The Veteran has not been afforded a VA examination to ascertain the etiology of his meningioma.  Under the circumstances outlined above, an examination to ascertain the likely etiology of the meningioma is necessary.  

The case is REMANDED for the following:

1. The AOJ should obtain for the record copies of all updated records (any not already associated with the record) of VA treatment the Veteran has received for meningioma and its complications.  If such records are unavailable, the reason for their unavailability must be explained for the record.

2. The AOJ should then arrange for the Veteran's record to be forwarded to an appropriate nuclear environmental specialist for an advisory opinion regarding the plausibility of the Veteran's allegations that he was exposed to radiation through contaminated water and contaminated soil by virtue of serving as a meteorological observer at Fort Greely, Alaska between March 1967 and September 1968.  Upon review of the entire record, the consulting expert should provide an opinion that responds to the following:

(a) Is it at least as likely as not (a 50 % or better probability) that the Veteran was exposed to some level of radiation by virtue of his duties as a meteorological observer (described in the completed Radiation Risk Activity Information Sheet he submitted in September 2007) at Fort Greely, Alaska between March 1967 and September 1968? 

The consulting expert must include a detailed rationale for the opinion offered, addressing specifically the materials submitted by and on behalf of the Veteran (including  the January 1969 Safety Evaluation Report from the Safety Office of the Office of the Chief of Engineers, Department of the Army; the July 1973 Radiation Protection Special Study from the U.S. Army Environmental Hygiene Agency; the September 1973 Final Radiological Survey of the SM-1A Nuclear Power Plant Facility and Site; and the undated Decision Document for Excavation of Radioactively Contaminated Soils SM-1A Wastewater Disposal Pipeline Fort Greely, Alaska described above).  

3. If in the opinion of the consulting expert it is plausible that the Veteran was exposed to some level of radiation in service, the AOJ should (regardless of whether or not a dosage estimate can be provided by the Undersecretary for Health) refer the claim to the Under Secretary for Benefits for a determination as to whether the Veteran's meningioma resulted from exposure to ionizing radiation in service.  

4. If the development requested above does not result in a determination favorable to the Veteran, the AOJ should also arrange for the Veteran to be examined by an appropriate physician (oncologist?) to determine the likely etiology of his meningioma.  The Veteran's entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record, and interview/examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) What is the most likely etiology for the Veteran's meningioma?  Specifically, is at least as likely as not (a 50 % or better probability) that such disability was present during his active duty service?  The response to this question should address the allegations that hearing loss, loss of visual acuity, and complaints of eye pain in service were manifestations of the meningioma.  

(b) If the meningioma is deemed to be unrelated to service, please identify the more likely etiology.  

The examiner must explain the rationale for all opinions. 

5. The AOJ should then review the record and readjudicate the Veteran's claim.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

